Citation Nr: 0833773	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1988 
to April 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Residuals of a right wrist fracture (right wrist disorder) 
are manifested by limitation of dorsiflexion and palmar 
flexion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a right wrist disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for a right wrist 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, an August 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). Although notice was not 
provided to the veteran prior to the initial adjudication of 
this claim informing him that a disability rating and an 
effective date would be assigned 


should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service treatment records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. 


§ 4.1 (2007).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply here, because the 
current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

By a January 2006 rating decision, the RO granted service 
connection for a right wrist disorder and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5215, effective July 11, 2005.  In October 2006, the 
veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued a statement of the case in June 
2007 and in July 2007, the veteran filed a substantive 
appeal.  

In a July 2004 private medical record, the veteran reported 
pain and irritation in his right hand.  There was numbness 
and tingling of the fingers and aching pain with stiffness 
and swelling in the morning.  August 2004 private records 
diagnosed carpal tunnel syndrome (CTS).  The veteran 
underwent CTS release surgery.  There was residual stiffness.  
In a September 2004 private record, the veteran was 5 weeks 
post surgery.  He reported resolved dorsal wrist pain, but 
residual stiffness and a pulling feeling from the radial 
wrist.  The veteran stated he had been working at nearly full 
duties without problem.  In November 2004, the veteran was 
status-post CTS release.  He reported reduced pain.  There 
was full range of motion.  In a January 2005 private record, 
it was noted that there had been conservative management of a 
2003 work-related right wrist strain, but that eventually 
right wrist CTS release was conducted in August 2004.  X-rays 
had been normal.  The veteran reported he was working without 
restriction and denied functional problems.  

In a December 2005 VA joints examination, the veteran 
reported he was right-handed.  The veteran reported right 
wrist pain, but no give-way, instability, stiffness, 
weakness, dislocation, subluxation, locking, effusion, flare-
ups, or inflammation.  Upon examination, there was ulnar 
deviation to 45 degrees, with pain beginning at 40 degrees; 
radial deviation to 20 degrees; dorsiflexion to 70 degrees; 
and palmar flexion to 80 degrees, with pain beginning at 70 
degrees.  There was no additional limitation of motion upon 
repetition in any range of motion.  The examiner found right 
wrist tenderness upon palmar flexion.  An x-ray of the right 
wrist was normal.  The examiner found the right wrist 
disorder had no significant effects on the veteran's 
occupational activities or on shopping, exercise, traveling, 
feeding, bathing, dressing, toileting, and grooming, although 
there were mild effects on chores, sports, and recreation.  

In his October 2006 notice of disagreement, the veteran 
stated that he had right wrist pain and a limited ability to 
lift any more than moderate weight.

An April 2007 VA joints examination was conducted.  The 
veteran reported right wrist pain that limited his 
activities, and right wrist stiffness and weakness.  He 


denied any dislocation, subluxation, locking, effusion, or 
inflammation.  There were moderate flare-ups of right wrist 
pain that occurred every 2 to 3 weeks and lasted 3 to 7 days.  
Upon examination, there was right wrist ulnar deviation to 35 
degrees, with pain beginning at 30 degrees; radial deviation 
to 10 degrees, with pain at 10 degrees; dorsiflexion to 45 
degrees, with pain beginning at 40 degrees; and palmar 
flexion to 70 degrees, with pain beginning at 60 degrees; all 
without additional limitation of motion upon repetition.  
There was moderate tenderness to palpation along the 
posterior surface of the right wrist.  There were significant 
effects on occupational activities due to decreased mobility, 
decreased manual dexterity, problems with lifting and 
carrying, and pain.  There were mild effects on chores, 
shopping, exercise, sports, recreation, traveling, and 
feeding.  There were moderate effects on bathing, dressing, 
toileting, and grooming.  

In his July 2007 substantive appeal, the veteran stated that 
he had right wrist pain most of the time and that he was 
restricted from doing some activities because he could not 
put pressure on his wrist.  The veteran stated he was 
constantly dropping things because he had no grip.  He 
reported a reduced quality of life.

The veteran's right wrist disorder is rated under Diagnostic 
Code 5299-5215.  This hyphenated code is intended to show 
that the veteran's disability was rated analogously to 
limitation of wrist motion, Diagnostic Code 5215.  See 
38 C.F.R. § 4.20 (2007) (an unlisted condition may be rated 
under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous); 38 C.F.R. § 4.27 
(2007) (unlisted disabilities rated by analogy are coded 
first by the numbers of the most closely related body part 
and then "99").  The current maximum 10 percent evaluation 
for limitation of major wrist motion is assigned for 
dorsiflexion of less than 15 degrees or for palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Because 10 percent is the maximum 
evaluation, no higher evaluation is warranted under this 
diagnostic code.  

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For 


ankylosis of the major wrist, a 30 percent evaluation is 
assigned for favorable ankylosis in 20 to 30 degrees 
dorsiflexion, a 40 percent evaluation is assigned for 
ankylosis in any other position, except favorable, and a 
maximum 50 percent rating is assigned for unfavorable 
ankylosis, in any degree of palmar flexion or with ulnar or 
radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2007).  Here, there was no evidence of ankylosis.  The range 
of motion findings indicate limited movement, but not 
ankylosis:  there was dorsiflexion to 45 and 70 degrees out 
of a full 70 degrees; palmar flexion to 70 and 80 degrees out 
of a full 80 degrees; ulnar deviation to 35 and 45 degrees, 
out of a full 45 degrees, and radial deviation to 10 and 20 
degrees, out of a full 20 degrees.  Thus there is at least 50 
percent of full range of right wrist motion in each plane.  
Accordingly, this diagnostic code does not provide an 
increased initial evaluation for a right wrist disorder.  

Additionally, the evidence of record does not demonstrate 
right wrist arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2007).  Moreover, the evidence of record does not 
demonstrate any nonunion of the radius and ulna, impairment 
of the ulna, impairment of the radius, or impairment of 
supination and pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5210-13 (2007).  Accordingly, an initial evaluation in excess 
of 10 percent is not warranted under alternate diagnostic 
codes.  

Throughout the time period, consideration has been given to 
whether there is any additional functional loss not 
contemplated in the current 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2007).  The veteran consistently reported right wrist 
pain.  In July 2004 through January 2005 private medical 
records, the veteran reported stiffness and swelling with 
numbness and tingling of the fingers, due to carpal tunnel 
syndrome.  At the December 2005 VA joints examination, the 
veteran denied right wrist give-way, instability, stiffness, 
weakness, dislocation, subluxation, locking, effusion, flare-
ups, or inflammation.  In October 2006, the veteran reported 
limits on his ability to lift more than moderate 


weight.  At the April 2007 VA joints examination, the veteran 
reported limitation of his activities, stiffness, and 
weakness, and denied dislocation, subluxation, locking, 
effusion, or inflammation.  He reported moderate flare-ups 
that occurred every 2 to 3 weeks and lasted 3 to 7 days.  In 
July 2007, the veteran reported some activity restrictions 
because he could not put pressure on his wrist and that he 
was constantly dropping things because he had no grip.

Private medical records from August 2004 through January 2005 
diagnosed CTS.  The veteran underwent CTS release surgery 
which caused some stiffness.  In January 2005, the examiner 
noted the veteran was working without restriction and 
reported no functional problems.  Both the December 2005 and 
April 2007 VA examiners found pain at the end range of right 
wrist motion, but no additional limitation of right wrist 
motion upon repetitive movement.  In December 2005, there was 
tenderness upon palmar flexion.  The examiner found the right 
wrist disorder had no significant effects on the veteran's 
occupational activities or on shopping, exercise, traveling, 
feeding, bathing, dressing, toileting, and grooming, although 
there were mild effects on chores, sports, and recreation.  
The April 2007 VA examiner found moderate tenderness to 
palpation along the posterior surface of the right wrist.  
There were significant affects on occupational activities due 
to decreased mobility, decreased manual dexterity, problems 
with lifting and carrying, and pain.  There were mild effects 
on chores, shopping, exercise, sports, recreation, traveling, 
and feeding.  There were moderate effects on bathing, 
dressing, toileting, and grooming.  In summary, the veteran 
reported pain, flare-ups, stiffness, and weakness, but denied 
dislocation, locking, sublimation, effusion, and 
inflammation.  The objective medical evidence of record 
showed tenderness and painful right wrist range of motion and 
no or mild effects on many functional activities, although 
there were moderate effects on bathing, dressing, toileting, 
and grooming, and some occupational effects.  Notably, there 
was no additional limitation of wrist motion upon repetitive 
movement.  Further, the Board notes that the veteran's right 
wrist dorsiflexion to 45 and 70 degrees and palmar flexion to 
70 and 80 degrees does not technically warrant a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Accordingly, upon review of the entire evidence of record and 
considering 


such factors as weakness, fatigability, lack of coordination, 
restricted or excess movement of the joint, and pain on 
movement, the Board finds that there is no additional 
functional loss not already contemplated in the 10 percent 
rating and that an increased evaluation on this basis is not 
warranted.  See also Johnston v. Brown, 10 Vet. App. 80 
(1997) (holding that if, as in this case, a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, a 
DeLuca analysis would serve no useful purpose since a higher 
evaluation is not assignable on the basis of limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also Johnson v. Brown, 9 Vet. App 7 (1996).

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is not inadequate.  A 
rating in excess of 10 percent is provided for certain 
manifestations of the right wrist disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence of an 
exceptional disability picture - there has been no 
hospitalization due to a right wrist disorder and the 
evidence does not show marked interference of employment due 
to a right wrist disorder.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating did not 
prejudice the veteran.  

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 10 percent for a right wrist 
disorder at any time during the pertinent time 


period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); see 
also Fenderson, 12 Vet. App. at 126.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for a right 
wrist disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


